Citation Nr: 1434089	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C, to include residuals thereof.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held on February 1, 2012, in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file. 

The Veterans Benefits Management System electronic file contains no evidence in this case.  The Veteran's Virtual VA file does include VA treatment records that are not a part of the paper claims file; however, this evidence was reviewed by the RO prior to issuing the April 2014 supplemental statement of the case and by the Board prior to issuing this decision.

The Veteran's appeal was previously before the Board and remanded in January 2013.  As will be discussed in further detail below, there was compliance with all remand directives.  

In January 2013, the RO was also directed to issue a statement of the case addressing five other issues.  A statement of the case was issued in February 2013; however, the Veteran did not perfect an appeal for any of those issues.  Therefore, they are not currently before the Board.


FINDING OF FACT

Hepatitis C, to include any residuals thereof, did not manifest during the Veteran's military service and is otherwise related thereto.



CONCLUSION OF LAW

Hepatitis C, to include residuals thereof, was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in July 2006, prior to the initial adjudication of the claim.  The letter informed him of the evidence needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.

In March 2014, the Veteran was afforded a VA examination regarding the claim decided herein.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2014 VA examination and medical opinion are adequate.  The examiner performed a physical examination and considered all pertinent evidence of record, to include the statements of the appellant.  She also provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

In addition, the Board finds that there was compliance with the directives of the January 2013 remand.  In March 2014, the Veteran was contacted by telephone and told that he could submit records from the Residential Treatment Unit dated from 1990 to 1995.  In addition, he was provided with a letter in March 2014 that asked him to submit a release so that VA could request those private records on his behalf.  However, the Veteran has not returned the release or submitted these records himself.  The Board notes that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Furthermore, the Veteran was afforded a VA examination in March 2014 that addressed all of the questions outlined in the Board's January 2013 remand.  Therefore, the Board concludes that there was substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the undersigned in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

At the outset, the Board notes that the Veteran has not alleged that this disability was incurred during combat service.  Therefore, the provisions of 38 U.S.C.A. § 1154 are not for application.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Because hepatitis or any other related disorder that the Veteran is shown to have is not an enumerated chronic disorder, consideration under 38 C.F.R. § 3.303(b) is not warranted.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, an October 1971 service record shows that the Veteran was hospitalized for 21 days with a diagnosis of infectious hepatitis.  When he separated in September 1973, the examination of the Veteran's genito-urinary system was normal.  He was later examined for enlistment in the reserve service in March 1975 at which time his genito-urinary system was again normal, and he denied any history of liver trouble or hepatitis.

During his February 2012 hearing, the Veteran testified that he believed he had current liver and kidney damage that was due to his hepatitis infection during service.  He stated that he previously had a flare-up in 1991 or 1992 while being treated for alcoholism, but indicated that he was not seeking current treatment for any kidney or liver problems.  He contended that hepatitis C or some other residuals were the result of his in-service infection.

In March 2014, the Veteran was afforded a VA examination.  The examiner reviewed his claims file and noted a diagnosis in February 2009 of elevated liver function tests, resolved.  The Veteran reported that he was treated for hepatitis during service and hospitalized after which he was returned to active duty.  It was also noted that used tobacco currently and for many years, and he had a history of alcoholism, but quit in 1992.  The Veteran also had a history of smoking cocaine off and on since 1985.  He denied any intravenous drug use and reported going to drug treatment rehabilitation in 1992.  In addition, the Veteran reported that his liver was failing because of his diabetes, which was due to Agent Orange.  The Veteran was currently on no medication and had no signs or symptoms attributable to chronic or infectious liver disease.  It was further noted that he had not been diagnosed with hepatitis C.  There was no evidence of cirrhosis of the liver or a liver transplant or injury.  Laboratory tests had been conducted which showed that the Veteran tested negative for the hepatitis C genotype in 2006, 2008, and 2014.

With regard to the kidney, the Veteran was noted to have been diagnosed as having chronic kidney disease, stage III (moderate), in September 2009.  A diagnosis of hypertension was also noted in November 2007.  The examiner observed that the Veteran had chronic kidney disease and a history of hypertension and type II diabetes mellitus, as well as a family history of kidney failure.  He also had renal dysfunction and hypertension and/or heart disease due to renal dysfunction or caused by a kidney condition.  Past significant tests were listed in the examination report.

Following an evaluation, the March 2014 VA examiner stated that it was less likely than not that a liver condition was incurred in or caused by the claimed in-service injury, event, or illness.  IN so doing, she noted that there was no evidence of hepatitis C infection based on three laboratory tests performed in March 2014, January 2008, and July 2006.  The infectious hepatitis in 1971 completely resolved, and the hospitalization summary dated in 1971 noted improvement in liver function tests slowly after seven days of hospitalization.

The VA examiner also noted a reference to a flare-up of liver disease in 1991 or 1992, when the Veteran was in a residential treatment unit for alcohol rehabilitation.  She commented that it would not be unusual to find abnormal liver function tests in an alcoholic because alcohol is metabolized by through the liver and can injure or permanently damage the liver.  Fortunately, the Veteran had normalized liver function tests.  It was also noted by the examiner that the Veteran's chronic renal disease was associated with the known co-morbidities of uncontrolled hypertension, diabetes mellitus, and cocaine and tobacco abuse.  The examiner referenced a specific September 2009 VA outpatient treatment record that contained an assessment of "[chronic kidney disease] III likely secondary to [hypertension] and previous cocaine/tobacco abuse."   

After reviewing the claims file, the Board finds that the evidence against the Veteran's claim outweighs the evidence in favor, and it must be denied.  There are two opinions of record addressing whether the Veteran had hepatitis C, or any residuals thereof, that is due to his service.  Those are the opinions of the Veteran and the March 2014 VA examiner.

In some circumstances, laypersons are competent to provide opinions on medical matters, including etiology and diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, in this case, the Board finds that the opinion of the March 2014 VA examiner is more probative.  The examiner is a medical professional who has experience, training, education, and expertise that the Veteran is not shown to have.  In addition, while the Veteran provided a general assertion that he had damage to his liver and kidneys due to his hepatitis infection during service, he provided no rationale for this conclusion.

In contrast, the VA examiner provided a rationale for her opinions.  In particular, she noted that that the Veteran's 1971 infection had completely resolved and that there was no evidence of hepatitis C during the appeal period.  Such observations are supported by the referenced medical evidence of record.  Even though records from the Veteran's 1991 or 1992 in-patient treatment for alcoholism were not obtained, the examiner acknowledged that, even if the Veteran had manifested abnormal liver function tests at that time, they had since normalized.  Therefore, she concluded, based upon an accurate recitation of the other evidence of record, that the Veteran did not have a liver disorder that was related to his service.

The Board notes that the Veteran demonstrated an abnormal liver function test during the appeal period in 2009.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service-connected disabilities").  Significantly, however, the supplementary information preceding revisions to criteria for evaluating endocrine system indicates that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities."  61 Fed. Reg. 20440, 20445 (May 7, 1996).  While this finding is not precedential and binding on the Board, in the circumstances of this case, the Board finds that an abnormal liver function test is not a disability for which compensation may be granted under VA laws and regulations for the following reasons.  There is no disorder or diagnosis associated with that laboratory finding.

Finally, the Board acknowledges that the Veteran told the VA examiner that he believed his liver was failing due to his diabetes mellitus, which is due to Agent Orange exposure.  However, the RO denied service connection for diabetes mellitus in a June 2009 rating decision, and the Veteran did not appeal that determination.  As such, service connection could not be granted on a secondary basis.  38 C.F.R. § 3.310.

Based on the foregoing, the Board finds that any kidney or liver disorder is not causally or etiologically related to the Veteran's service, to include his in-service treatment for hepatitis infection.  Accordingly, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for hepatitis C, to include residuals thereof



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


